It appearing that the above-named attorney is a member of the Bar of this Court and that he has been disbarred from the practice of law by the Presiding Disciplinary Judge of the Arizona State Bar, that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before this Court and was directed to show cause why he should not be disbarred, that said attorney filed a timely response to the show cause order in, which he moved to vacate the order of suspension, requested an in-person hearing, and notified the Court of his appeal of the Presiding Disciplinary Judge’s order of disbarment to the Arizona Supreme Court, and considering the serious nature of his misconduct and the denial of his appeal by the Arizona Supreme Court on December 13, 2016, it is by the Court, this 29th day of December, 2016, ordered that the motion to vacate the order of suspension is denied, that the request for an in-person hearing is deniéd, and that Jeffrey D. Moffatt is hereby disbarred from the practice of law before this Court effective the date of this Order.